By the Court.

Warner, J.
delivering the opinion.
In this case, there was a motion for a new trial in the Court below, on two grounds: First. Because the verdict was contrary to the evidence. Second. Because one of the Jurors, impannelled to try the cause, while the same was pending, and after the testimony had been submitted, and a portion of the argument of counsel had been made, during the recess of the Court from one day until the next, went home with the caveator, remained all night at his house, and was entertained by him, at his, the caveator’s, expense, in whose favor the verdict was found by the Jury.
[1.] The Court below granted a new trial on both the grounds taken in the rule. In relation to the first ground, that the verdict was contrary to the evidence, the Court, in our judgment, was clearly in error. There was much evidence on both sides, in regard to the capacity of the testatrix to make a will, and this evidence was very conflicting. The capacity of the tes*206tatrix to make 'a will, and the credibility of the witnesses, were exclusively questions for the consideration of the Jury. There is no complaint, that any rule of law was violated by the Court,, in submitting the facts to the Jury for their consideration. This question has been repeatedly adjudicated by this Court. Craft vs. Jackson, 4 Geo. Rep. 360. Amis vs. Barker, Ibid, 170. Peck vs. Land, 2 Kelly, 16. Stroud vs. Mays, 7 Geo. Rep. 269. Flournoy vs. Newton, 8 Geo. Rep. 306.
[2.] In our judgment, the new trial-was properly granted by the Court below, on the ground that the Juror was entertained, at the expense of the-caveator, as stated in the record.
It is true, the affidavit of the Juror was produced, in which he-states that his verdict was not influenced by the kindness and hospitality of the caveator. But we-place our judgment on the. principle of the Common Law, which we consider a safe and salutary rule. When a Juror has'- been impannelled to try a cause, and during the trial, and before he has rendered his verdict, he shall be entertained, by either of the parties, at their expense, and the verdict be in favor of the party so entertaining the Juror, the verdict will be set aside. Graham on New Trials, 96, 97, 98, and cases there cited. This rule is indispensably necessary to preserve the purity and integrity of Jury trials in ourCourts, and cannot be too- strictly' enforced'.
Let the judgment of the Court' below’, granting a new trial, upon the last ground considered- and adjudged by this Court, be affirmed.